United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2827
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Keith R. Hardin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 13, 2019
                              Filed: March 20, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      After this court vacated Keith Hardin’s sentence upon concluding that he did
not qualify as an armed career criminal, United States v. Hardin, 889 F.3d 945 (8th
Cir. 2018), the district court1 resentenced Hardin to 120 months in prison on his
felon-in-possession conviction, and he appeals. Hardin’s counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence as substantively unreasonable.

       The district court varied upward, above the 41 to 51 month advisory Guidelines
range to the statutory maximum. After careful review, we conclude that the district
court did not abuse its discretion in determining that Hardin’s criminal history and the
need to protect the public warranted the sentence it imposed. See Gall v. United
States, 552 U.S. 38, 41 (2007) (holding that “while the extent of the difference
between a particular sentence and the recommended Guidelines range is surely
relevant, courts of appeals must review all sentences--whether inside, just outside, or
significantly outside the Guidelines range--under a deferential abuse-of-discretion
standard”). The record reveals that no significant procedural error was committed,
and that no objection was raised suggesting the district court failed to consider a
relevant factor that should have received significant weight, gave significant weight
to an improper or irrelevant factor, or considered only the appropriate factors but
committed a clear error of judgment. See United States v. Sadler, 86 F.3d 902, 904
(8th Cir. 2017) (per curiam).

      In addition, we have reviewed the resentencing record independently under
Penson v. Ohio, 488 U.S. 75 (1988), and conclude there are no non-frivolous issues
for appeal. Accordingly, the district court’s amended judgment is affirmed, and
counsel’s motion to withdraw is granted.
                      ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                          -2-